Citation Nr: 1208625	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  97-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial rating for right ulnar neuropathy/carpal tunnel syndrome, evaluated as 10 percent disabling from September 30, 1996, and as 20 percent disabling from June 12, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that in the June 2000 decision, the RO awarded the Veteran service connection for right ulnar neuropathy/carpal tunnel syndrome as a residual of a service-connected fracture of the right arm, and assigned a 10 percent disability evaluation from September 30, 1996.  By a December 2002 rating decision, the Veteran's right ulnar neuropathy/carpal tunnel syndrome rating was increased to 20 percent, effective June 12, 2002.  Because less than the maximum available benefit for a schedular rating was awarded, and because the increase was not awarded for the entire claim period, the claim is properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to higher initial ratings for right ulnar neuropathy/carpal tunnel syndrome was previously before the Board in July 2003, September 2007, and April 2010, at which times it was remanded for additional development.  Most recently, in April 2010, the Board found that the agency of original jurisdiction (AOJ) had complied with the terms of its previous remands, but again remanded the instant matter for the AOJ to obtain treatment records from the University of Maryland Medical System for the period beginning September 10, 2009.  The Board also instructed the AOJ to consider whether the Veteran was entitled to ratings for both right median nerve and right ulnar nerve impairment.  

Regarding the records from the University of Maryland Medical System, the Board noted that a September 9, 2009, treatment record from that facility indicated that the Veteran would be scheduled for electromyography (EMG) and nerve conduction testing, and that he would be seen again in four months.  

While the Veteran's appeal was pending at the Board and before issuance of its April 2010 remand, the AOJ had, in March 2010, requested from Waxter Center, and specifically from J.M., M.D., and from Kernan Rehabilitation Hospital, all records related to treatment of the Veteran.  In response, records pertaining to treatment of the Veteran from 2005 to 2010 were received from "University Care at Waxter."  Dr. J.M. was listed as the treatment provider.  Also associated with the record since the Board's April 2010 remand is a letter from a provider at the Kernan Rehabilitation Hospital, part of the University of Maryland Medical System, wherein it was noted that the Veteran had been receiving treatment at the facility since 2005, and the diagnostic reports of November 2007 and May 2009 EMG and nerve conduction testing done at University of Maryland Medical System - Department of Neurology, which records were submitted by the Veteran himself.  

A supplemental statement of the case (SSOC) was issued in August 2010 wherein ratings greater than the initially assigned 10 and 20 percent were denied.  Listed amongst the evidence considered as part of that determination were treatment records from the University of Maryland Medical System for the period beginning September 10, 2009.  In August 2010, the Veteran apprised the AOJ that he had been awarded disability benefits from the Social Security Administration (SSA).  The SSA decision noted that the Veteran had severe impairments, to include, among other things, entrapment neuropathy, which impaired his ability to work.

A deferred rating decision was issued on August 30, 2011, wherein it was indicated that records from the University of Maryland Medical System for the period beginning September 10, 2009, were to be obtained.  Thereafter, the AOJ sent to the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all providers who had treated him for his right ulnar neuropathy.  

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

In the instant case, it appears that the AOJ has not fully complied with the terms of the April 2010 remand as there is no evidence that the AOJ sought to obtain the specific treatment records from the University of Maryland Medical System, referenced in the Board's April 2010 decision.  Although the August 2010 SSOC stated that treatment records from the University of Maryland Medical System for the period beginning September 10, 2009, had been considered, a review of the SSOC and evidence of record indicates that the records referred to were those from "University Care at Waxter."  While Waxter Center is part of University of Maryland Medical, see http://www.umm.edu/communityhealth/waxter_center.htm, it appears that there may be outstanding records from University of Maryland Medical System - Department of Neurology.  Indeed, the August 2011 deferred rating decision indicated that treatment records from University of Maryland Medical System for the period beginning September 10, 2009, had not yet been obtained.  Accordingly, the matter must again be remanded for the AOJ to seek to obtain from the University of Maryland Medical System any relevant records for the Veteran for the period beginning September 10, 2009.

The Board notes that the November 2007 and May 2009 EMG and nerve conduction testing reports show that those studies were conducted at University of Maryland Medical System - Department of Neurology, located at 16 South Eutaw Street, Baltimore, Maryland, 21201.  Thus, on remand, the AOJ should contact that specific department for records.  If records for the Veteran are not located with that department, efforts should be undertaken to determine what department/facility within the University of Maryland Medical System would be in possession of any follow-up treatment records and/or EMG or nerve conduction test reports, as referenced in the September 9, 2009, treatment note.

The Board finds that a remand is also necessary for the AOJ to obtain the Veteran's SSA records, as the evidence of record shows that he was awarded SSA disability benefits in January 2010.  Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  But see Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (holding that the duty to assist "is not boundless in its scope" and "not all medical records or all [Social Security Administration] disability records must be sought--only those that are relevant to the veteran's claim").   On remand, the records relating to those disability benefits should be requested from SSA. See 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right ulnar neuropathy/carpal tunnel syndrome since September 2009.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ should specifically request from the University of Maryland Medical System - Department of Neurology, located at 16 South Eutaw Street, Baltimore, Maryland, 21201, any records pertaining to treatment of the Veteran, to specifically include the reports of all EMG or nerve conduction testing, since September 9, 2009.  If records for the Veteran are not located with that department, efforts should be undertaken to determine what department/facility within the University of Maryland Medical System would be in possession of any follow-up treatment records and/or EMG or nerve conduction test reports, as referenced in the September 9, 2009, treatment note.

The AOJ should also contact Kernan Rehabilitation Hospital with a request that copies of any and all records of treatment or examination of the Veteran relevant to his claim for higher evaluations of his right ulnar neuropathy/carpal tunnel syndrome on file be provided to the AOJ.  

The AOJ should also contact Dr. J.M. at University Care at Waxter with a request that copies of any and all records of treatment or examination of the Veteran from 2010 forward be provided to the AOJ.  

The Veteran should be requested to sign the necessary authorizations for release of such private medical records to VA.

(The Veteran is reminded that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and that it is he who is ultimately responsible for submitting any private medical evidence.) 

3.  The AOJ should request from the Social Security Administration (SSA) all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

